United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         July 23, 2007

                                                                Charles R. Fulbruge III
                               No. 06-40076                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL REYES; LUIS ENRIQUE MALDONADO-GARZA,

                                         Defendants-Appellants.



                        --------------------
           Appeals from the United States District Court
                 for the Southern District of Texas
                          No. 5:05-CR-427-1
                        --------------------




Before DAVIS, SMITH, and OWEN, Circuit Judges.

PER CURIAM:*



     Raul Reyes appeals his conviction of illegally transporting

aliens for private financial gain, arguing that the district court

abused its discretion by admitting extrinsic evidence of a prior

arrest for the same offense.       Luis Enrique Maldonado-Garza appeals



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40076
                                 -2-

his sentence resulting from his conviction of illegally transport-

ing aliens for private financial gain.     Maldonado-Garza contends

the district court erred in applying the sentence enhancement under

U.S.S.G. § 2L1.1(b)(5) for creating a substantial risk of death or

serious bodily injury.

     The district court admitted evidence of Reyes’s arrest from

2002 under FED. R. EVID. 404(b) after finding that the evidence had

probative value that was not outweighed by prejudice. The evidence

was relevant because the offense involved the same knowledge and

intent. See United States v. Gordon, 780 F.2d 1165, 1173 (5th Cir.

1986).   The probative value was not outweighed by the prejudice.

See United States v. Beechum, 582 F.2d 898, 914 (5th Cir. 1978) (en

banc).   Further, the district court gave a limiting instruction to

the jury.   Therefore, the court did not abuse its discretion by ad-

mitting evidence of Reyes’s arrest for transporting illegal aliens

in the trunk of a passenger car.   See United States v. Buchanan, 70
F.3d 818, 831 (5th Cir. 1995).

     Maldonado-Garza’s argument is without merit.    He transported

sixteen aliens in the trailer portion of a tractor-trailer.      The

trailer also contained pallets of wire that a border patrol agent

had to climb over when he conducted a search of the vehicle.    The

risk posed to the aliens involves a greater risk than that of an

ordinary passenger traveling without a seatbelt. See United States

v. Zuniga-Amezquita, 468 F.3d 886, 889-90 (5th Cir. 2006).     Thus,

the district court did not err in imposing an enhancement under
                 No. 06-40076
                      -3-

§ 2L1.1(b)(5).

     AFFIRMED.